Opinión disidente emitida por el
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 16 de enero de 1991.
“No hay libertad si el poder de juzgar no está bien deslindado del poder legislativo y del poder ejecutivo.” Montesquieu, El Espíritu de las Leyes, Buenos Aires, Ed. Libertad, 1944, pág. 150.
1 — 1
Hace cinco (5) meses, en nuestro amordazado voto preliminar de 10 de septiembre de 1990, inline dijimos:
*680El Gobernador, como poder nominador con sujeción a los requi-sitos del cargo judicial, tiene discreción para escoger determinado candidato. Aun así, su prerrogativa nominadora no es irrestricta. No puede vulnerar la facultad de confirmación del Senado al demorar su remisión.
La verdadera esencia de un sistema constitucional es la limitación en el ejercicio de poderes. La cláusula de continuidad quedó cristalizada en la Constitución como una extensión legítima del término de los cargos judiciales. Legislativamente no puede ser menoscabada ni eliminada. La Ley Núm. 17, swpra, no torna académica esta apelación.
Mantener ad infinitum a los jueces bajo la cláusula de continui-dad atenta contra el espíritu de la Constitución y tiende a socavar el balance de poderes e independencia judicial. LA OBLIGACION DEL GOBERNADOR DE DESCARGAR DILIGENTEMENTE SU PODER DE NOMBRAMIENTO DE LOS JUECES Y DE REMITIR PRONTAMENTE AL SENADO SUS RENOMI-NACIONES O SUSTITUTOS SURGE EN OCASIÓN DE CELE-BRARSE CUALESQUIERA SESIONES ORDINARIAS.
Con estas aclaraciones y modificaciones, confirmaríamos la sen-tencia del Tribunal Superior, Sala de San Juan. (Enfasis en el original.) Voto preliminar, págs. 678-679.
Hoy, contra toda lógica, sentido común y doctrina constitucio-nal, vemos con angustia cómo la mayoría del Tribunal asesta irremediablemente un golpe mortal al principio de independencia judicial consagrado en nuestra Constitución. Al así decidir, caen en la flagrante contradicción de, por un lado, sostener que la Ley Núm. 17 de 21 de julio de 1990 (4 L.P.R.A. sees. 92, 152(c) y 211) no es aplicable a los jueces originalmente nombrados y protegidos por la cláusula de continuidad (holding over clause) para, por otro lado, luego desnaturalizar su espíritu dejándolos totalmente desamparados al resolver que éstos cesan en sus cargos al final de la sesión legislativa si no son renominados o confirmados. ¿En qué quedamos? ¿Se aplica o no retroactivamente la Ley Núm. 17, supra?
Mediante esa avenida decisoria, inexplicablemente la mayoría ignora y revoca toda la doctrina sobre la cláusula de continuidad establecida desde González v. Corte, 62 D.P.R. 161 (1943); Acosta v. Corte, 63 D.P.R. 651 (1944); Fernández v. Corte, 71 D.P.R. 161 *681(1950); López v. Tribunal Superior, 79 D.P.R. 20 (1956); J.R.T. v. Milares Realty, Inc., 90 D.P.R. 844 (1964), hasta Betancourt v. Gobernador, 119 D.P.R. 435 (1987).
Específicamente, en Acosta v. Corte, supra, pág. 656, reitera-mos a González v. Corte, supra, en lo referente a que es “evidente que el estatuto tiene dos propósitos: (1) retener en todo momento en el cargo a una persona que ha sido nombrada con el consejo y consentimiento del Senado, incluyendo el período después de que su término ha expirado, hasta que el Senado pueda reunirse y concurrir con el Gobernador en volverlo a nombrar o elegir su sucesor; (2) evitar vacantes que la ley aborrece, toda vez que entorpecen la continuación de la administración de los asuntos públicos”.
También explicamos allí con mayor precisión el alcance jurí-dico, sabiduría, protección y dinámica de una cláusula de conti-nuidad:
La intención legislativa, claramente expresada en la ley creadora del cargo de fiscal de Bayamón, es que la persona nombrada por el Gobernador con el consejo y consentimiento del Senado, tendrá el derecho y el deber de ocupar dicho cargo por un período de cuatro años; y no queriendo el legislador que el puesto quede vacante al expirar los cuatro años, dispuso que el incumbente deberá conti-nuar en el puesto hasta que su sucesor sea nombrado. Y ese sucesor sólo puede ser nombrado por el Gobernador con el consejo y consentimiento del Senado.
El Senado, en el desempeño de su función ejecutiva de confirmar o desaprobar los nombramientos propuestos por el Gobernador, no está facultado ni para acortar ni para prorrogar el término legal de un cargo determinado. Lo único que puede hacer el Senado cuando el Gobernador le somete un nombramiento, ya sea éste a favor del mismo funcionario que lo ocupa en calidad de holding over o de un nuevo candidato, es otorgar o negar su consentimiento. La negativa del Senado en el presente caso sólo puede ser interpretada como una expresión de su deseo de que José Julián Acosta no ocupe el cargo por un nuevo término de cuatro años. Esa negativa del Senado no puede tener el efecto legal de acortar o cancelar el término del incumbente, pues ello equivaldría a reconocer al Senado la facultad legislativa de fijar o alterar los términos legales de los cargos públicos, facultad otorgada por la Ley Orgánica a la Asam-*682blea Legislativa de Puerto Rico y no a una sola de sus dos camaras. (Énfasis suplido.) Acosta v. Corte, supra, págs. 658-659.
La cuestión es tan trillada que en Betancourt v. Gobernador, supra, ratificamos la doctrina mediante sentencia. El Juez Aso-ciado Señor Alonso Alonso, en opinión concurrente, in extenso suscribió esa posición. Sin ambivalencias sentenció que una ley contentiva de una cláusula de continuidad “requiere que el sustituto sea nombrado con el consejo y consentimiento del Senado”. íd., pág. 437.
h-1
De inmediato unas aclaraciones. Para tratar de superar los fundamentos expuestos en nuestro amordazado voto preliminar, LA MAYORÍA DISTORSIONA TOTALMENTE LA CONTRO-VERSIA Y LA APRISIONA EN UN RAZONAMIENTO EN-DEBLE Y CIRCULAR. Nos dice que este caso “plantea por primera vez ante este Tribunal si la cláusula de continuidad debe tener el efecto de mantener en sus puestos indefinida o eterna-mente a jueces cuyos términos han vencido. Esto es, si esta expectativa de continuidad debe tener límite . . .”. Opinión ma-yoritaria, pág. 648. No es correcta esa afirmación. Confunde y diluye así los efectos del incumplimiento del deber constitucional del Honorable Gobernador Rafael Hernández Colón.
LA VERDADERA CONTROVERSIA ES SI EL HONORABLE GOBERNADOR RAFAEL HERNÁNDEZ COLÓN VIENE OBLIGADO CONSTITUCIONALMENTE A ENVIAR AL SENADO, EN UN TÉRMINO RAZONABLE, LA RENOMINACIÓN O SUSTITUCIÓN PARA CUBRIR LOS CARGOS DE AQUELLOS JUECES CUYOS TÉRMINOS HAN EXPIRADO. La mayoría trastoca las coordenadas decisorias y reconoce al Honorable Gobernador Rafael Hernández Colón una condición de legibus solutus, esto es, una persona todopoderosa que se sitúa y está sobre la Constitución y la Ley. ES INCREÍBLE. La facultad del Gobernador de nombrar no es absoluta; sólo puede ejercerla “en la forma que se disponga *683por esta Constitución o por ley”. Art. IV Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 349.
Pero hay más. La opinión mayoritaria se apuntala en una falacia. Por su propia naturaleza, la esencia de una cláusula de continuidad es la indefinición del término de duración. Si el Primer Ejecutivo, como poder nominador, diligentemente somete al Senado el nombramiento de un sustituto y éste prontamente lo confirma, la eficacia de la cláusula de continuidad habrá sido corta o ninguna. Por el contrario, si el Ejecutivo no actúa, la vigencia de dicha cláusula se extenderá por el tiempo que subsista esa omisión. ES CLARO, PUES, QUE NO ES DICHA CLÁUSULA, SINO LA CONDUCTA DEL PRIMER EJECUTIVO AL DE-JAR DE ACTUAR DILIGENTEMENTE, LO QUE HA CAU-SADO LA GRAVE SITUACIÓN SOBRE LOS MIEMBROS DE LA JUDICATURA EN LOS ÚLTIMOS AÑOS Y QUE DIO GÉNESIS A ESTE MANDAMUS. La mayoría no toca ni pone el dedo sobre esa llaga, esto es, sobre el “[d]año o infortunio que causa pena, dolor y pesadumbre”. Diccionario general ilustrado de la lengua española, 3ra ed., Barcelona, Ed. Bibliograf, 1973, pág. 960.
Por esta razón, carente de argumentos persuasivos, la mayo-ría ha tenido que recurrir a un ejemplo hipotético y a una situación inexistente en el caso de autos. Nos referimos al impasse artificialmente creado en torno a la posibilidad de que el Gobernador reiteradamente se niegue a someter un nombra-miento, o de éste remitirlo, el Senado se empeñe en rechazarlo. Fuera de esa ficción fáctica, es evidente que si el Primer Ejecutivo y el Senado descargan bien sus prerrogativas constitucionales, en su aplicación la cláusula de continuidad en nada afecta la doctrina de separación ni reduce sus poderes.
I — I h-1 I — I
Cualquier estudioso de los debates de la Asamblea Constitu-yente puede fácilmente advertir que la opinión mayoritaria se desvía de los siguientes sentimientos legítimos que inspiraron a los autores de nuestra Constitución:
*684Primero, una preocupación respecto a que era necesario garantizar que los jueces no estuviesen sometidos a las presiones político-partidistas. En sus distintas intervenciones, numerosos delegados reconocieron el apetito natural de los partidos y políticos de influenciar y controlar significativamente a los jueces. El sistema de nombramientos por término, mediante la cláusula de continuidad, trató de evitar que se convirtieran en rehenes del favor o temor político. 1 Diario de Sesiones dé la Convención Constituyente 462-513, 673 (1952).
Segundo, ese sistema de nombramientos siguió, en palabras del Presidente de la Comisión de la Rama Judicial, Ledo. Ernesto Ramos Antonini, “[l]a experiencia vivida por el pueblo de Puerto Rico con su tradición, la de que la selección de los jueces mediante el nombramiento [por] el Gobernador de Puerto Rico con la confirmación del Senado . . .”. Diario de Sesiones, supra, pág. 497.
Tercero, ciertamente, los miembros de la Asamblea conocían y eran conscientes de las interpretaciones adoptadas por este Tribunal en González v. Corte, supra; Acosta v. Corte, supra, y Fernández v. Corte, supra, sobre los efectos jurídicos de la cláusula de continuidad. No existe un solo incidente o comentario en contrario. Esa jurisprudencia fue refrendada. No encontramos apoyo para la conclusión mayoritaria de que dicha cláusula —por la inacción de un Gobernador— tiene inicialmente unos efectos temporales limitados sobre los miembros de la Judicatura y, eventualmente, sus cesantías. Repetimos, los debates de la Asam-blea Constituyente reflejan innumerables instancias en que los delegados eran conscientes del peligro natural de que los jueces estuviesen a merced de los poderes político-partidistas.
Resulta inconcebible, pues, la liviandad con que ahora el Tribunal trata el asunto de la independencia judicial. La lección es clara: una mayoría, dentro o fuera de este Foro, puede ser virtuosa y respetuosa de la Constitución o, por el contrario —como en el caso de autos— hacer una interpretación arbitraria que sólo favorece al Honorable Gobernador Rafael Hernández Colón. La decisión altera sustancialmente los papeles de los *685poderes constitucionales. Desde este estrado judicial condonan la actuación del Honorable Gobernador Hernández Colón, a la par que condenan a los miembros de la Judicatura a un estado de indefensión.
Jamás nos imaginamos ser testigos de tan privilegiado trato y semejante interpretación. Y es que la opinión mayoritaria tiene la virtud de liberar al Honorable Gobernador Rafael Hernández Colón del mandato constitucional de remitir, dentro de un tiempo razonable, los nombramientos judiciales al Senado. Ese “relevo judicial” es extraño al ordenamiento jurídico ante y post consti-tucional. Aparte de que la mayoría no cita ninguna autoridad que directamente los apoye, el mejor argumento en contrario surge de la interrogante siguiente: ¿Quién, sino el propio Honorable Go-bernador Rafael Hernández Colón ha sido el único causante de que la cláusula de continuidad haya operado más allá de un período de una sesión legislativa o por tiempo irrazonable?
Bajo el pretexto de lograr un balance constitucional en las prerrogativas del Primer Ejecutivo y del Senado, la mayoría inmola a la Judicatura, creando vacantes donde no las hay. Incomprensiblemente equipara a sus miembros con los otros funcionarios del Ejecutivo. Cae así en la superficialidad de reducir el problema a una simple ecuación de “interés propietario”. Esa técnica descarta las diferencias significativas y obvias que existen, dimanantes del cargo judicial, y que fueron plasmadas en el debate de la Asamblea Constituyente en abono, no de la persona del juez, sino de la independencia judicial.
A corto y a largo plazo, la mayoría acomoda los intereses exclusivos del Honorable Gobernador Hernández Colón en me-noscabo del poder de confirmar del Senado. La decisión tiene el efecto de sostener implícitamente que la cláusula de continuidad es inconstitucional. Es un absurdo: lo inconstitucional es la conducta del Honorable Gobernador Rafael Hernández Colón. Ha sido precisamente su inacción en actuar lo que ha privado al Senado de intervenir. De ese modo, la mayoría invierte los valores constitucionales tutelados. Acudiendo a la situación hipotética extrema —que el Gobernador no nombra o que el Senado no *686confirma determinado juez— concluye que la operación indefinida de la cláusula de continuidad “socava” las funciones de ambos poderes. Sin embargo, ¿qué de la independencia judicial? ¿Es que el consenso se logra infringiendo un perjuicio directo a los miembros de la Judicatura? ¿Desaparecen entonces, por arte de magia, las diferencias entre el Ejecutivo y el Senado?
Resumiendo: la opinión mayoritaria adolece de ese serio defecto conceptual. De hecho, como no reconoce la obligación constitucional que tiene el Honorable Gobernador Rafael Hernández Colón de someter previamente al Senado si determi-nado juez debe o no permanecer en la Judicatura, se ha visto forzada a reescribir los efectos de la cláusula de continuidad. Olvida que fue el Honorable Gobernador Rafael Hernández Colón, como Primer Ejecutivo, quien inexcusablemente no cum-plió con su deber constitucional, propició la crisis en la Rama Judicial y permitió que la cláusula de continuidad tuviera unas consecuencias temporales innecesarias en detrimento de las pre-rrogativas del Senado y de los jueces incumbentes. Definitivamente soslaya la controversia central: su incumpli-miento craso. De esa manera reduce a letra muerta la cláusula de continuidad que ampara a los jueces y, claro está, los deja a merced del crudo partidismo político.
IV
No podemos pasar por alto que el único fundamento en que se funda la mayoría para la nueva visión sobre la cláusula de continuidad es el “poder compartido” entre el Ejecutivo y el Senado, expuesto en Hernández Agosto v. López Nieves, supra. Sin embargo, igualar los efectos de la cláusula de continuidad judicial a la situación distinta de interinato sobrepasa nuestra imaginación. Frente a este tipo de razonamiento, nada más podemos aducir.
Esa interpretación no sólo subvierte el principio de indepen-dencia judicial, sino que trastoca todo el esquema constitucional. Regresamos al oscurantismo constitucional. Ante la misma, debe-*687mos seriamente considerar si, después de esta decisión, no es mejor cerrar la Secretaría del Tribunal y dedicarnos a ser simples expectadores de las acciones inconstitucionales del Honorable Gobernador Rafael Hernández Colón. Nos explicamos.
El agravio continúa. Tomamos conocimiento judicial que ayer, 15 de enero de 1991, el Honorable Gobernador Rafael Hernández Colón renominó y sometió a la consideración del Senado el nombre de la Juez Superior, Hon. Igrí Rivera de Martínez, y el de los Jueces de Distrito, Hons. Carlos M. Delgado Villegas, Miguel A. Santiago Gómez y Samuel Mártir Santiago. También, que renominó a varios jueces municipales y sustituyó a otros.
No obstante, AL DÍA DE HOY NO HA ACTUADO en cuanto al Honorable Juez Superior Ronaldo Rodríguez Ossorio —cuyo término expiró el 13 de agosto de 1990— y sobre los Honorables Jueces de Distrito, Víctor Jiménez Balado —cuyo término expiró el 13 de junio de 1987— Ana D. Sánchez —cuyo término expiró el 22 de abril de 1990— y Rafael Hernández Torres, cuyo término expiró el 23 de septiembre de 1990. Tampoco ha tomado nueva-mente acción en cuanto al Honorable Juez Municipal Prudencio Collazo Padín, cuyo término finalizó el 4 de diciembre de 1983 y a quien el año pasado el Senado dejó pendiente de considerar al finalizar la sesión.
No es de nuestra incumbencia si esos jueces deben o no ser renominados o sustituidos. Lo que sí es obvio, bajo los parámetros constitucionales y estatutarios correctos esbozados en nuestro voto preliminar del pasado 10 de septiembre de 1990 y en esta disidencia, es que no existe excusa alguna para seguir consin-tiendo la demora del Honorable Gobernador Rafael Hernández Colón. Y es que si a estos jueces los ampara la cláusula de continuidad —y no les aplica la Ley Núm. 17, supra— ¿cómo puede entonces la mayoría sostener que automáticamente cesa-rán en sus puestos al final de la presente Sesión Legislativa? Al no renominarlos u omitir someter sus sustitutos, ¿no continúa el Honorable Gobernador Rafael Hernández Colón inconstitucional-mente privando al Senado de sus prerrogativas?
*688Todo este drama es simplemente doloroso. Es la primera vez, en época reciente, que un Gobernador, a ciencia y paciencia del Poder Judicial, se niega abierta, rotunda e inexcusablemente a cumplir con un mandato constitucional específico. Nuestros esfuerzos han ido dirigidos a persuadir a la mayoría de que, como jueces, no podíamos tolerarlo. Han sido en vano. Removida, pues, la oligárquica mordaza judicial, evocamos el pensamiento del Juez William O. Douglas respecto a que “la luz solar continúa siendo el mejor antiséptico”. Sólo nos resta, una vez más, dejar constancia de nuestra voz de protesta. Con pena denunciamos ante el país que se ha perdido toda noción de constitucionalismo y objetividad. A los autores de la crucifixión y exequias de la independencia judicial paradójicamente se ha unido la mayoría del Tribunal Supremo. ELI, ELI, ¿LAMA SABACTANI? (DIOS MÍO, DIOS MÍO, ¿POR QUÉ ME HAS ABANDONADO?
—O—